Citation Nr: 1447853	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran had active service from June 1973 to June 1976.

This matter is before the Boar of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in June 2013.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded in November 2013 and May 2014.  The requested development has been substantially complied with and the claims ready for appellate review.

The Board notes that the Veteran has filed a claim for service connection for a heart murmur.  The record contains evidence of a diagnosis of non-obstructive coronary artery disease.  The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed and labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In accordance with this decision, the Board has construed the claim to be one for service connection for a cardiac disability, to include the diagnosed non-obstructive coronary artery disease.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Indeed, in August 2014, the Veteran filed a claim for service connection for tinnitus.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The Veteran does not have a cardiac disability, to include ischemic heart disease and a heart murmur, due to a disease or injury in service. 


CONCLUSION OF LAW

A cardiac disability was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).





Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

A VCAA letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes that the Veteran has alleged he was treated at Ft. Gordon Georgia, sometime between 1974 and 1976.  Pursuant to a November 2013 Board remand, the AOJ attempted to obtain any outstanding records from Ft. Gordon.  In December 2013, Ft. Gordon informed the AOJ that there were no records pertaining to the Veteran.  The Veteran was informed of the same in a letter dated in February 2014 and was given the opportunity to submit the records himself.  The Veteran did not submit any records.  Moreover, the RO requested records from the East Alabama Medical Center , and Clopton Primary Care.  In July 2008, East Alabama Medical Center indicated that there were no records pertaining to the Veteran.  Clopton Primary Care did not reply to the request.  The Veteran was informed of these developments via letters dated in July 2008 and October 2008.  He was given the opportunity to submit the records himself, however no response was received from the Veteran.  The Board finds that the AOJ has made every effort to obtain all identified treatment records and the duty to assist has been fully satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Board acknowledges that the VA medical opinions were provided in this case that both determined that he had a current diagnosis of non-obstructive coronary artery disease, but that no opinion was offered as to the relationship between that diagnosis and service.  The Board has considered whether such an opinion is needed.  However, the basis of the Veteran's claim is his contention that he has a heart murmur that was first discovered in service, and that he believes this murmur is related to his current diagnosis.  As will be discussed below, although a possible heart murmur was noted at one point in service, the greater weight of evidence both during service and subsequent to service supports a finding that no heart murmur actually exists.  Furthermore, there is no continuity of symptomatology alleged since service, and no competent evidence otherwise relating any current diagnosis to service.  Given the foregoing, the Board finds that an additional VA examination or opinion is not needed in this case and the evidence of record is thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.

The Board also observes that the Veteran was afforded a Travel Board hearing in June 2013 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

To establish entitlement to service-connected compensation benefits, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 ; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365 .

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran seeks service connection for a cardiac disability.  Specifically, he alleges that he had a heart murmur in service which has continued through the present.  As noted in the Introduction section above, the Board has under Clemmons, supra, recharacterized the issue as service connection for a cardiac disability. 

Service treatment records show an enlistment physical of June 1973 shows no abnormalities of the heart.  A March 1976 separation physical noted an abnormality of the heart and noted to see the cardiology consult.  A March 1976 electrocardiogram noted a clinical impression of heart murmur, but findings that the test was within normal limits.  A cardiology consult report of April 1976 notes that the Veteran had no organic heart disease.  It also noted the EKG was within normal limits.  It further noted the Veteran was asymptomatic with no chest pain, palpitations, high blood pressure, syncope, or shortness of breath, and was under no medications.  The consult also noted there was no heart murmur.  The Veteran was found to be fit for separation. 

Post service, VA outpatient treatment records show the Veteran complained of occasional chest pain.  He underwent a nuclear stress test in May 2011.  The test showed an abnormal myocardial perfusion study which was consistent with ischemia in the left anterior descending artery (LAD) territory.  Subsequently, in June 2011, the Veteran underwent a cardiac catheterization which showed non-obstructive coronary disease (non-obstructive CAD), but no ischemia.

In June 2013, the RO requested a medical opinion as to the etiology of the currently diagnosed ischemic heart disease, apparently based on the reference to ischemia above.

A July 2013 letter from Dr. G.H., a VA physician, notes that the cardiology consult of April 1976 was for a questionable heart murmur.  He stated that heart murmurs are very common and the vast majority are meaningless and cause no problems, and there was nothing from active duty that caused this and nothing needs to be done.  He further noted the May 2011 nuclear stress test was positive but the definitive cardiac catheterization of June 2011 showed non-obstructive coronary artery disease.  He noted that the Veteran had a 20 percent blockage which is considered normal.  He concluded that given this evidence it is not likely that military duty had anything to do with a benign murmur.

A second VA medical opinion was obtained in August 2014.  The examiner noted that neither the May 2011 nuclear stress test nor the June 2011 cardiac catheterization showed a murmur or ischemic heart disease.  Rather the tests showed non-obstructive CAD.  The examiner specifically stated that the Veteran does not have ischemic heart disease. 

In the present case, the preponderance of the evidence is against finding that the Veteran actually has a heart murmur.  Indeed, while a possible heart murmur was noted in service, a subsequent cardiology consult found that no heart murmur was present and subsequent examination and testing following service has been negative for any evidence of a heart murmur.  Furthermore, testing and evaluation in service otherwise revealed no evidence of any form of heart disease, and the Veteran has not alleged any continuity of symptomatology since service.  

Post-service, while the May 2011 nuclear stress test revealed findings consistent with ischemia at LAD, a June 2011 cardiac catheterization found non-obstructive CAD and no ischemia.  Significantly, Dr. H.G. noted that the specific findings of the cardiac catheterization were considered to be normal.  Finally, the August 2014 VA medical opinion also found that there was no ischemic heart disease and no murmur.  Both health care providers confirmed that the only current diagnosis was non-obstructive coronary disease.  The opinions are competent as they are based on a review of the claim file and pertinent treatment records, and they provide a rationale for their opinion; and, they stand uncontradicted by any other competent opinion of record.

The Board acknowledges that the nuclear stress test noted findings consistent with ischemia.  However, the cardiac catheterization done to confirm this finding noted no ischemia, but rather found non-obstructive CAD.  Moreover, the RO, in their request for a medical opinion of June 2013 noted a diagnosis of ischemic heart disease.  The Board believes that this reference by the RO was either a poor choice of words or a reference to the findings in the May 2011 nuclear stress test which, as noted, were not confirmed by the cardiac catheterization.  Regardless, as noted, there are two adequate VA medical opinions of record which explain that there is no actual diagnosis of ischemic heart disease, and that the only current diagnosis is non-obstructive coronary disease.

In summary, despite the in-service finding of a possible heart murmur, the greater weight of the evidence is strongly against finding that a heart murmur was actually present in service or currently.  There is also no lay evidence of continuity of symptomatology since service, and no competent evidence otherwise suggesting a relationship between the current non-obstructive coronary artery disease and service.

The Board acknowledges that the Veteran has argued that he has a current cardiac disability which started in service.  However, he has not identified any medical professional who has informed him of such, and he lacks the medical training necessary to be able to competently diagnose any current heart disease or link it to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Given that the evidence of record does not show a current cardiac disability linked to the Veteran's military service, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a cardiac disability is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


